NOTICE OF ALLOWANCE
Status of Claims
1. 	This action is in response to Applicant’s RCE dated 04/21/2022.
2.	Claims 1-12 and 21-28 are currently pending.
3.	Claims 1, 8, 21, and 27-28 have been amended.
4.	Claims 13-20 have been cancelled.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Allowable Subject Matter
6. 	Claims 1-12 and 21-28 are allowed.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the first actuator comprises: an outer ring disposed in the cavity, wherein the outer ring is fixed to the edge ring, and a chamber is defined in the outer ring; a piezoelectric layer apart from a top surface of the cavity, wherein an edge of the piezoelectric layer is fixed by the outer ring; and an inner ring disposed in the chamber at a center portion of the piezoelectric layer, wherein the inner ring overlaps with the focus ring from a top view perspective” in the context of other limitations of the claim.
Regarding claim 8:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a piezoelectric layer, wherein a peripheral portion of the piezoelectric layer is fixed by the insulation ring, and a bottom surface of the piezoelectric layer is apart from the first portion of the chuck and the first portion of the edge ring along a vertical direction; a lift pin, protruding away from the insulation ring; and an inner ring in the insulation ring, wherein the inner ring bears the lift pin, the inner ring is free from being in direct contact with the insulation ring, and the inner ring is at least partially surrounded by the piezoelectric layer laterally” in the context of other limitations of the claim.
Regarding claim 21:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the actuator comprises: an outer ring in the cavity, wherein a chamber is defined in the outer ring, and a pressure in the chamber is different from an environment pressure; a piezoelectric layer in the outer ring, wherein an upper surface and a bottom surface of a peripheral portion of the piezoelectric layer are fixed; and an inner ring in the chamber, wherein the inner ring is at least partially surrounded by the piezoelectric layer laterally” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718